Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1/25/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites that t1 is greater than 10 microns, and that t2 is less than or equal to 30 microns. Claim 8 recites, in an interpretation, that t1 can be equal to 10 microns; therefore the scope of claim 8 is greater than the scope of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,540,843 to Gochermann, and further in view of US PGPub 2012/0060434 to Jacobs and US PGPub 2009/0015781 to Shimodaira. Supporting information regarding physical properties is provided by US PGPub 2016/0060161 to Ellison, “What is the Young’s Modulus of Silicon?” to Hopcroft, and US PGPub 2017/0338363 to Wright.
Regarding claims 1, 2, 4-9, 11, and 12, Gochermann teaches a semiconductor device comprising
a first base material layer 35 (Fig. 10, C6/L38-55)
a first electrode layer 13 (13 of Fig. 4 is part of element 1 of Fig. 10) provided on the first base material layer 35 (C4/L56-C5/L39)
a semiconductor layer 2-3 (Fig. 4) provided on the first electrode layer
a second electrode layer 14 provided on the semiconductor layer 2-3
a second base material layer 34 provided on the second electrode layer 14.
Marked-up Fig. 4 below illustrates that a section (parallel to the plane defined by the dotted grey borders) can be taken through the semiconductor device in which the first electrode layer 13, semiconductor layer 2-3, and second electrode layer 14 are present in a thickness direction.

    PNG
    media_image1.png
    270
    482
    media_image1.png
    Greyscale

As such, a section similar to that shown in Fig. 10 exists for the semiconductor device in which the following layers are present in a top to bottom order: 36(i=1)/35(i=2)/13(i=3)/2-3(i=4)/14(i=5)/34(i=6)/33(i=7). Gochermann teaches the first and second electrode layers are formed of indium tin oxide in an embodiment (C5/L1-3), which has an elastic modulus of 140 GPa (¶0036 of Ellison). Gochermann teaches that the semiconductor layer is formed of silicon (C2/L18-20, C3/L47-48, C3/L57-C4/L2), which has an elastic modulus of 170 GPa (“Plate bending”, Table VI of Hopcroft).
Gochermann teaches that the first base material layer 35 and the second base material layer function to adhere the semiconductor layer to the adjacent layers, but does not teach that they are elastic. It would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a first base material layer and a second base material layer with elastic properties, as Gochermann elsewhere teaches the use of adhesive materials (EVA, for instance) with elastic properties (C6/L18-24). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). EVA has an elastic modulus of 0.025 GPa (¶0022 of Wright).
Gochermann teaches that the material of layer 36 is glass, but does not teach an elastic modulus. Jacobs teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a glass layer of a similar semiconductor device of glass with an elastic modulus of between 50 and 100 GPa in order to resist cracking and shattering (¶0060).
Gochermann teaches that the layer 33 may be a transparent foil, but does not teach an elastic modulus. Shimodaira teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a transparent foil of a material with an elastic modulus of 27, 39, or 69 GPa (Table 1), as such a material is sufficiently transparent, has a high mechanical strength, and a low coefficient of thermal expansion (Abstract).
The semiconductor device of modified-Gochermann has layers formed according to the following table:
Order (i)
Gochermann label
Gochermann thickness (ti)
Material
Elastic modulus Ei
1
36
100 micron
Glass
50-100 GPa
2
35
20 micron
EVA
0.025 GPa
3
13
0.07 micron
ITO
140 GPa
4
2-3
150 micron
Silicon
170 GPa
5
14
0.07 micron
ITO
140 GPa
6
34
50 micron
EVA
0.025 GPa
7
33
100 micron
*Shimodaira
27, 39, 69 GPa


	The value of t7/t1 is 1. The value of t2 is less than 30 microns. The value of the parameter (E7/E1) x (t7/t1)2 is 0.92, when Shimodaira’s suitable elastic modulus value of 69 GPa is assumed and an elastic modulus of glass in the middle of the range of 75 GPa is assumed.
While Gochermann does not specifically teach that a plane whose distance b from one surface (here taken as the top surface of 36) in a thickness (up-down in Fig. 10) direction of the semiconductor device, as expressed by the claimed Expression 1, is positioned between a center of the first electrode layer and the center of the second electrode layer in the thickness direction, such a plane necessarily exists, and the value of the distance b can be calculated using the values in the above table. When the values of the table above are inserted into Expression 1 (the examiner calculated the values numerically using an Excel spreadsheet), the value b is calculated to be 198 microns. This falls between the center of the first electrode layer (~120 microns) and the center of the second electrode layer (~270 microns). Therefore, modified-Gochermann renders the limitations of claim 1 obvious.
Per claims 2, 8, and 9, modified-Gochermann teaches the limitations of claim 1. In the reasoning above, elements 35 and 34 were equated with the first base material layer and the second base material layer, respectively. Claim 1 recites that the first and second base material layers are elastic, and claim 2 recites that the first base material layer includes a first elastic layer and a first film layer provided on the first elastic layer, and that the second base material layer includes a second film layer and a second elastic layer provided on the second film layer. 
The instant disclosure does not specifically define what constitutes a layer that is elastic. However, paragraph [0045] of the instant specification recites that a material of a first and second elastic layer may be glass. Therefore the broadest reasonable interpretation of an “elastic” layer must include a glass layer. Therefore, in a different interpretation of Gochermann, the reference teaches that the first base material layer includes a first elastic layer 36 and a first film layer 35 provided on the first elastic layer, the first electrode layer 13 provided on the first film layer, and that second base material layer includes a second film layer 34 provided on the second electrode layer 14 and a second layer 33 provided on the second film layer. As summarized in the table above, the layer 33 of modified-Gochermann has an elastic modulus that is less than that of the glass layer 36, and therefore the second layer 33 is a second elastic layer.
The thickness of the first elastic layer t1 and the thickness of the second elastic layer t7 are both greater than or equal to 10 microns and 50 microns.
Per claims 4 and 5, modified-Gochermann teaches the limitations of claim 1. The value of the expression (E7/E1) x (t7/t1)2 is 0.92, based on the table above.
Per claims 6 and 7, modified-Gochermann teaches the limitations of claim 1. The expression t7/t1 is 1, based on the table above.
Per claims 11 and 12, modified-Gochermann teaches the limitations of claim 1. The first electrode layer 13 is a transparent electrode layer, and the first base material layer 35 is transparent (see previously cited passages). The semiconductor layer 2-3 is a photoelectric conversion layer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726